Citation Nr: 1010504	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-17 683	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1, 2004 rating decision which granted service 
connection for posttraumatic stress disorder and assigned a 
50 percent evaluation prior to April 3, 2002 and a 70 percent 
evaluation as of that date; and granted a total rating based 
on unemployability due to service connected disability (TDIU) 
and assigned an effective date of April 3, 2002.


REPRESENTATION

Veteran represented by:  Kenneth M. Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

This matter is on appeal from a March 2007 rating decision of 
a Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that there was no CUE in a November 2004 
rating decision, wherein the RO granted a claim of 
entitlement to service connection for PTSD and assigned a 50 
percent evaluation prior to April 3, 2002 and a 70 percent 
evaluation as of that date; and granted a total rating based 
on unemployability due to service connected disability (TDIU) 
and assigned an effective date of April 3, 2002.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO 
granted a claim of entitlement to service connection for PTSD 
and assigned a 50 percent evaluation from October 29, 1997, 
to April 3, 2002 and a 70 percent evaluation as of that date; 
and granted a total rating based on unemployability due to 
service connected disability (TDIU) and assigned an effective 
date of April 3, 2002.

2.  There were tenable bases for the RO's November 2004 
rating decision which established an effective date of April 
3, 2002 for a TDIU.


CONCLUSION OF LAW

The November 2004 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  It contemplates VA's notice and duty to assist 
obligations in the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision which 
is determined on the basis of the evidence of record at the 
time the decision in question was rendered.  Hence, the VCAA 
is not applicable to this appeal.  See Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process.");  see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  Therefore, further 
discussion of the VCAA is not warranted.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail. Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Analysis

When a claim is denied, and the party fails to timely appeal 
the decision by filing a notice of disagreement within the 
prescribed period of one year, that decision becomes final, 
and the claim may not thereafter be reopened or allowed 
except as provided by regulation.  38 U.S.C.A. §§ 7105(b)(1), 
(c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  One of the 
bases on which applicable regulations allow a final claim to 
be reopened is revision on the basis of CUE.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108. An exception to this rule is when the VA has 
made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  
See also 38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  CUE is determined by three criteria: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and, (3) a determination there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 
(Fed. Cir. 1999) (to prove the existence of clear and 
unmistakable error as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

A CUE is a very specific and rare kind of 'error.'' It is the 
kind of error of fact or of law that, when called to the 
attention of later reviewers, compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). CUEs "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  

A disagreement with how facts were evaluated is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to clear and unmistakable 
error, nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  
Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995).  

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record. Subsequently developed evidence may not be considered 
in determining whether error existed in the prior decision.  
See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, it must be shown that either the 
correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

In the present case, the Veteran filed his original claim of 
entitlement to service connection for PTSD in October 1997.  
Following appeal to and remand by the Board, service 
connection was granted by the Board in September 2004.  That 
grant of benefits was effectuated by the RO in a November 
2004 rating decision.  The RO assigned a 50 percent 
evaluation from October 29, 1997 and a 70 percent evaluation 
from April 3, 2002.  A TDIU was also awarded, effective April 
3, 2002.  

The evidence of record at the time of the November 2004 
rating decision included VA outpatient records showing that 
the Veteran complained of depression and anxiety in October 
1997.  He reported that he had suffered a heart attack the 
previous week.  He denied suicidal and homicidal ideation.  
He noted that he had been on Xanax for anxiety since his 
heart attack.  Subsequently in October 1997 the Veteran 
reported anxiety because he feared having another heart 
attack.  

In November 1997 the Veteran reported that he had not worked 
for the previous four years due to severe angina, and that he 
had suffered a heart attack in September 1997.  On mental 
status examination, the Veteran was oriented.  His immediate, 
recent, and remote memory were intact.  There was no evidence 
of a thought disorder.  The Veteran described flashbacks 
frequently during the day.  The provisional diagnoses were 
generalized anxiety disorder and PTSD.  

An additional VA treatment record dated in November 1997 
notes the Veteran's multiple physical ailments.  He indicated 
that he had suffered two heart attacks over the previous six 
months and that he had angina.  He reported migraines since 
he was 14 years old.  He reported a bad back since an injury 
six years previously, noting that he had been unemployed 
since then.  With respect to presenting symptoms, the 
provider noted that the Veteran was prominently distressed by 
chronic feelings of nervousness, anxiety, and depression.  He 
indicated that the Veteran required medication to maintain 
appropriate sleep patterns and that he struggled to maintain 
an even temperament.

During an April 1999 hearing, the Veteran testified that he 
had held approximately 30 jobs since his discharge from 
service, and that he had held one driving a truck for 14 
years.  He related that it had been more than five years 
since he had worked full time, and that he had stopped due to 
a heart disability.  He stated that he had applied for Social 
Security Administration (SSA) disability benefits but had 
been denied.

In December 1998, a VA clinical nurse specialist indicated 
that the Veteran was unemployable and would probably remain 
so, in spite of working on therapy, "due to severity of 
condition."  

A January 2001 record by a VA psychiatrist indicates that the 
Veteran had been unable to work since 1993 due to cardiac 
problems and PTSD.

On VA examination in December 2003, the Veteran reported that 
he had not worked since about 1995, primarily due to back 
pain and heart problems.  The examiner noted that the 
Veteran's problems with work appeared to be primarily related 
to his physical difficulties.

On VA examination in October 2004, the examiner concluded 
that the Veteran did not appear to be capable of being 
employed at any full time job.   

In an August 2004 letter, the Veteran's VA psychologist 
stated that the Veteran's symptoms precluded almost any type 
of employment.  He noted that documentation of such behaviors 
on a social level had been provided by the Veteran's 
relatives.

The Veteran asserts that VA failed to sympathetically read 
his claim to include entitlement to an extraschedular rating 
based upon unemployability.  Specifically, he maintains that 
VA failed to correctly apply 38 C.F.R. § 3.340(a).  He argues 
that the evidence of record at the time of the November 2004 
rating decision would have led to an extraschedular rating 
based on unemployability from the date of his original claim, 
because the evidence demonstrated his inability to work due 
to the service-connected PTSD.  He points to the December 
1998 and January 2001 treatment records in support of his 
assertions.   He also bases his motion for revision based on 
CUE on Roberson v. Principi, 251 F.3d 1378 (2001), for the 
proposition that once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the VA 
must consider total disability based on individual 
unemployability. 

Here, the Board finds that the RO did in fact consider a 
total rating based on unemployability from the date of the 
Veteran's original claim.  In the November 2004 rating 
decision, the RO specifically determined that a total rating 
prior to April 3, 2002, was not warranted both because he 
failed to meet the criteria of 4.16(a) prior to that date, 
and because the RO determined that this date corresponded to 
evidence of record showing that his disability had increased 
in severity and rendered him unemployable.  The later finding 
makes clear that the RO did consider the standard for 
assigning a total rating on an extraschedular basis prior to 
April 3, 2002, but found that he was not shown by the 
evidence to be unemployable due to his PTSD prior to that 
date.

Consequently, the Veteran's argument amounts to a 
disagreement with the RO's evaluation of evidence of record 
at the time of the November 2004 rating decision.  Such an 
argument cannot establish CUE.

In this regard, the Board does not necessarily dispute that 
there is favorable evidence of record supporting the 
assignment of a total rating on an extraschedular basis prior 
to April 3, 2002, as has been pointed to by the Veteran's 
representative.  However, as discussed above, there is also 
substantial contemporaneous evidence of record from which the 
RO could reasonably conclude that he was unemployable 
primarily due to disabilities other than PTSD prior to that 
date, and that it was not until April 3, 2002, that his PTSD 
was shown to be of such severity as to warrant a total rating 
based on unemployability.  To further address the 
representatives arguments, the Board would have to engage in 
reevaluating each piece of evidence of record in November 
2004 to determine how probative it is, in pursuit of reaching 
its own conclusion as to whether the Veteran's PTSD warranted 
a total rating on an extraschedular basis.  Such an inquiry 
requires weighing and evaluating evidence which, as stated 
above, cannot constitute a valid claim of CUE.

With respect to the argument that VA failed to correctly 
apply  § 3.340(a), the Board notes that this section must be 
read in conjunction with 38 C.F.R. § 4.16.  In this regard, 
the Board notes that § 3.340 is located in Chapter 3, which 
pertains to adjudication of compensation and provides a 
general discussion of total ratings and unemployability.  
Section 4.16 is located in Chapter 4, the Schedule for Rating 
Disabilities, and contains the policies and schedular 
provisions under which a TDIU may be considered.  Under these 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  If there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
Under 38 C.F.R. § 4.16(b), a TDIU might be awarded even if 
the requisite schedular criteria is not met if a claimant is 
nevertheless shown to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  Here, as noted above, the RO made a 
factual determination that unemployability due to the 
Veteran's PTSD was not shown until April 3, 2002.  There is 
no indication that the extant regulations were misapplied in 
the November 2004 rating decision.  As such, CUE is not 
demonstrated.

In the alternative, the Veteran claims that his original 
claim for a TDIU remains pending.  Through his 
representative, he asserts that evidence of unemployability 
was overlooked at the time of the November 2004 rating 
decision.  This theory again points to an alleged failure to 
correctly apply 38 C.F.R. § 3.340(a) and includes an argument 
that it was error for VA to rely on a post hoc 
rationalization that the Veteran did not meet the schedular 
requirements of 38 C.F.R. § 4.16(a).  It also points to the 
holding in Roberson regarding providing a full and 
sympathetic reading to a pro se claimant's submissions to 
determine whether a claim was reasonably raised.  As 
discussed above, the RO did in fact conclude that a claim for 
a TDIU was raised at the time of the November 2004 rating 
decision, and adjudicated that claim in its November 2004 
rating decision, ultimately granting that benefit.  The 
effective date assigned was not appealed, and, therefore, the 
decision is final.  Accordingly, this argument also fails.

In light of the above discussion, the Board has determined 
that there is no evidence that the RO applied the law or 
regulation in an erroneous manner, or that there was relevant 
evidence not considered.  Accordingly, the appeal is denied.


ORDER

The November 1, 2004 rating decision which granted service 
connection for posttraumatic stress disorder and assigned a 
50 percent evaluation prior to April 3, 2002 and a 70 percent 
evaluation as of that date; and granted a total rating based 
on unemployability due to service connected disability (TDIU) 
and assigned an effective date of April 3, 2002, does not 
contain CUE.




                       
____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



